Electronically Filed
                                                         Supreme Court
                                                         SCPW-17-0000907
                                                         09-JAN-2018
                                                         11:21 AM
                          SCPW-17-0000907

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 FRANCIS GRANDINETTI, Petitioner,

                                 vs.

         DEPARTMENT OF PUBLIC SAFETY ET AL., Respondents.


                        ORIGINAL PROCEEDING

         ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Upon consideration of the document submitted by
petitioner Francis Grandinetti entitled, “On Motion: Private
Wardens’ Contracting for Hilo, HI,” which was filed on December
21, 2017, and which we review as a petition for writ of habeas
corpus, the documents attached thereto and submitted in support
thereof, and the record, it is unclear what specific relief
petitioner is seeking from this court; nevertheless, petitioner
presents no special reason for invoking the supreme court’s
original jurisdiction and fails to demonstrate that he has a
clear an indisputable right to relief from this court at this
time.   See Oili v. Chang, 57 Haw. 411, 412, 557 P.2d 787, 788
(1976) (the supreme court “will not exercise its original
jurisdiction in habeas corpus proceedings when relief is
available in a lower court and no special reason exists for
invoking its jurisdiction”).   Therefore,
          IT IS HEREBY ORDERED that the clerk of the appellate
court shall process the petition for writ of habeas corpus
without payment of the filing fee.
          IT IS HEREBY FURTHER ORDERED that the petition for writ
of habeas corpus is denied.
          DATED: Honolulu, Hawai#i, January 9, 2018.
                               /s/ Mark E. Recktenwald
                               /s/ Paula A. Nakayama
                               /s/ Sabrina S. McKenna
                               /s/ Richard W. Pollack
                               /s/ Michael D. Wilson




                                 2